
	

114 S3033 IS: To provide for an Atomic Veterans Service Medal. 
U.S. Senate
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3033
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2016
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for an Atomic Veterans Service Medal. 
	
	
		1.Atomic Veterans Service Medal
 (a)Service medal requiredThe Secretary of Defense shall design and produce a military service medal, to be known as the Atomic Veterans Service Medal, to honor retired and former members of the Armed Forces who are radiation-exposed veterans (as such term is defined in section 1112(c)(3) of title 38, United States Code).
			(b)Distribution of medal
 (1)Issuance to retired and former membersAt the request of a radiation-exposed veteran, the Secretary of Defense shall issue the Atomic Veterans Service Medal to the veteran.
 (2)Issuance to next-of-kinIn the case of a radiation-exposed veteran who is deceased, the Secretary may provide for issuance of the Atomic Veterans Service Medal to the next-of-kin of the person.
 (3)ApplicationThe Secretary shall prepare and disseminate as appropriate an application by which radiation-exposed veterans and their next-of-kin may apply to receive the Atomic Veterans Service Medal.
				
